 

Exhibit 10.6

 

AGREEMENT FOR SEVERANCE BENEFITS AND

FOR RELEASE, WAIVER AND NONDISCLOSURE

 

WHEREAS, heretofore Bhargav Shah is or has been an employee of Pier 1 Services
Company;

 

WHEREAS, the employment relationship between Bhargav Shah and Pier 1 Services
Company has been discontinued effective November 30, 2018;

 

WHEREAS, severance benefits will benefit Bhargav Shah during the transition
following discontinuation of his employment;

 

WHEREAS, it is a common practice in business today for a former employee who is
given severance benefits to release all claims and damages against the former
employer;

 

WHEREAS, Pier 1 Services Company has agreed to extend severance benefits to
Bhargav Shah, and in exchange, Bhargav Shah has agreed to release and waive all
claims and damages relating to his employment and the discontinuation thereof;

 

WHEREAS, Bhargav Shah represents that he has not assigned, sold, conveyed or
transferred any claims of the type described below to third parties including,
but not limited to, attorneys; and

 

WHEREAS, Bhargav Shah, on behalf of himself and his agents, assigns, relatives,
spouse (if any) and related persons (hereinafter collectively referred to as
"Bhargav Shah"), and Pier 1 Services Company on behalf of itself and its
parent(s), subsidiaries and affiliated companies (corporate and noncorporate),
and on behalf of its and their directors, officers, employees, agents,
representatives and related persons and entities (hereinafter collectively
referred to as "Pier 1") wish to enter into this Agreement for Severance
Benefits and for Release, Waiver and Nondisclosure (hereinafter referred to as
"Agreement").

 

NOW THEREFORE, in consideration of the mutual covenants, warranties and
undertakings set forth herein, Bhargav Shah and Pier 1 agree as follows:

 

1.By executing this Agreement Bhargav Shah (subject to his right to revoke or
rescind this Agreement during the Revocation Period [as defined below]) hereby
agrees to accept severance benefits in the amount of $130,768.00 (less
applicable taxes and withholding amounts), provided that Bhargav Shah does not
revoke or rescind this Agreement during the Revocation Period.  

 

By executing this Agreement, Pier 1 Services Company agrees to tender said
amount after the expiration of the Revocation Period, provided that Bhargav Shah
executes this Agreement within the time period stated below and does not revoke
or rescind this Agreement during the Revocation Period.

 

 

--------------------------------------------------------------------------------

 

The severance payments provided under this Agreement are intended to be exempt
from or in full compliance with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, and this Agreement shall be administered in a
manner consistent with this intent.

 

In addition, if Bhargav Shah executes this Agreement within the time period
stated below and does not revoke or rescind this Agreement during the Revocation
Period, then Pier 1 Services Company agrees to forgo any rights it has to seek
reimbursement of relocation expenses pursuant to the Relocation Agreement
between Bhargav Shah and Pier 1 Services Company signed August 18, 2017.

 

2.Bhargav Shah hereby irrevocably and unconditionally releases Pier 1 from any
and all claims and causes of action, known or unknown, and recoverable damages
(including claims for statutory attorney's fees), relating to or arising in any
way from Bhargav Shah's employment with Pier 1 and the discontinuation of such
employment.  Bhargav Shah hereby waives all claims and causes of action against
Pier 1 and all damages, if any, that may be recoverable, including the recovery
of statutory attorney’s fees.  This release and waiver of all claims and damages
includes, but is not limited to, all claims, losses, liabilities, obligations
and causes of action, known and unknown, arising out of, connected with, or
relating to: (i) Bhargav Shah’s employment; (ii) Pier 1’s refusal or failure to
continue Bhargav Shah’s employment; or (iii) the termination of Bhargav Shah’s
employment, including, but not limited to, claims for compensation, commissions,
bonuses, stock options, other wages and benefits, breach of contract, wrongful
termination, impairment of economic opportunity, intentional infliction of
emotional distress, claims based on personal injury, work-related accident, any
breach of implied or express covenant of good faith and fair dealing, violation
of public policy, or any other contract, tort or personal injury claim, or claim
based on any municipal, state or federal statute, regulation or ordinance
relating to employment, employment discrimination or retaliation, including but
not limited to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000 et seq.; The Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981; The
Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a; The Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.; Americans With
Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; Fair Labor Standards
Act, as amended, 29 U.S.C. § 201, et seq.; Equal Pay Act, as amended, 29 U.S.C.
§ 201 et seq.; National Labor Relations Act, as amended, 29 U.S.C. § 151 et
seq.; Worker Adjustment and Retraining Notification Act, as amended, 29 U.S.C. §
2101 et seq., Employee Retirement Income Security Act, as amended, 29 U.S.C. §
1000 et seq.; Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et
seq.; claims under workers' compensation laws (except the right to file a claim
for and receive workers’ compensation benefits); or any other statute, rule,
regulation, ordinance, or common civil or other law, or judicial or
administrative interpretation whether promulgated by Federal, State, local or
other jurisdiction or political subdivision.  This Agreement extinguishes any
potential monetary recovery from any claims Bhargav Shah may have relating to
his employment with Pier 1 and the termination of his employment.  

 

This Agreement does not release or terminate any of Bhargav Shah’s rights
pursuant to the Indemnification Agreement dated January 26, 2018, between
Bhargav Shah and Pier 1 Imports, Inc. (the “Indemnification Agreement”). 

 

Bhargav Shah represents and warrants that Bhargav Shah has not assigned to any
third party any claim involving Pier 1 or authorized any third party to assert
on his behalf any claim against Pier 1. If a third party asserts a claim against
Pier 1 on Bhargav Shah’s behalf or includes

 

--------------------------------------------------------------------------------

 

Bhargav Shah as a class member in any class action involving any claim released
under this Agreement, Bhargav Shah shall not accept any benefits or damages
relating to or arising out of such claim.

 

Additionally, Bhargav Shah ratifies and confirms his resignation effective
November 30, 2018, as an officer of any entity within the definition of Pier 1
for which he served.

 

3.This Agreement does not prohibit, release or waive Bhargav Shah's rights as an
employee (i) to any vested benefits under a benefit plan which by its terms
specifically provides for the vesting of benefits, (ii) to convert any insured
benefits under an employee benefit plan to the extent the plan allows
conversion, or (iii) to maintain his medical insurance in force as provided by
the Comprehensive Omnibus Budget Reconciliation Act of 1985 (COBRA), or (iv) to
file or otherwise institute, participate or cooperate in any investigation,
charge and/or claim with Congress or a federal, state, or local government
agency.

 

4.It is expressly understood and agreed that this Agreement is not and shall not
be construed as an admission of liability on the part of Pier 1, and any such
admission is expressly denied.

 

5.Bhargav Shah represents and warrants that as of November 30, 2018, he has
returned all property, equipment, documents and other tangible things, including
keys, cell phones, pagers, corporate credit cards, and laptops or other
computers of which are the property of Pier 1, or if he has failed to do so,
Bhargav Shah agrees to do so immediately upon finding any such items in his
possession.

 

6.Bhargav Shah acknowledges that during his employment with Pier 1, Bhargav Shah
has been given access to and use of trade secrets, proprietary data, or other
confidential information, which were developed at considerable effort and
expense, and which if acquired by competitors of Pier 1 would give them an
unfair business advantage.  Bhargav Shah understands and agrees that this
information, if used by or disclosed to anyone but Pier 1 and its employees with
a need to know, will place Pier 1 at a competitive disadvantage.  Bhargav Shah
further acknowledges that he has not used or disclosed such trade secrets,
proprietary data, or other confidential information during his employment with
Pier 1, except as authorized in writing by Pier 1 or in the normal exercise of
his job duties for the benefit of Pier 1.  

 

In further consideration for the above-recited covenants, promises and
statements of understanding between the parties, including the payment described
in Paragraph 1 of this Agreement, to which Bhargav Shah is otherwise not
entitled, Bhargav Shah agrees that he shall not, without the prior express
written consent of Pier 1, directly or indirectly communicate or disclose, or
use for his benefit or the benefit of any other person, firm, association, or
corporation, any of the Pier 1’s trade secrets, proprietary data or other
confidential information, which trade secrets, proprietary data and other
confidential information were communicated to or otherwise learned or acquired
by Bhargav Shah during his employment relationship with Pier 1, except that
Bhargav Shah may disclose such matters to the extent that disclosure is required
(a) at Pier 1’s direction or (b) by a lawful order of a court or other
governmental agency of competent jurisdiction; provided, that, Bhargav Shah
gives Pier 1 prompt written notice of such lawful order and that Bhargav Shah
reasonably cooperates with Pier 1 in seeking a protective order.  For so long as
such matters remain trade secrets, proprietary data, or other confidential
information,

 

--------------------------------------------------------------------------------

 

Bhargav Shah agrees that he will not use such trade secrets, proprietary data,
or other confidential information in any way or in any capacity other than as
expressly consented to by Pier 1.

 

Nothing in the above paragraph shall be construed to restrict Bhargav Shah from
using his general knowledge, skills, and experience acquired during his
employment with Pier 1 in future employment whether or not such employment is
with a direct competitor of Pier 1.  Pier 1 specifically releases Bhargav Shah
from the non-competition provisions contained in Paragraph 6(c) of the
Restricted Stock Award Agreement June 29, 2018 Performance-Based Award (EPS as
Adjusted) and Paragraph 6(c) of the Restricted Stock Award Agreement June 29,
2018 Time-Based Award both of which were signed by Bhargav Shah on September 19,
2018.

 

Such trade secrets, proprietary data, or other confidential information include,
but are not limited to, the following: information concerning strategic
marketing plans or product development plans; cost or pricing information;
vendor or supplier information; business plans or methods; customer lists or
data; information regarding proposed joint ventures, mergers, acquisitions, and
other such anticipated or contemplated business ventures of Pier 1; projects,
whether completed, in progress, or only contemplated; real estate plans and
strategy; investment opportunities and other information related to investments
of Pier 1, whether past, present or future; confidential financial information;
financial planning and analysis modeling and methodology; intellectual property;
financial accounting and reporting; tax planning and strategy; personnel
information; ideas; discoveries; designs; inventions; improvements; know-how;
writings and other works of authorship; computer programs; accounting
information; lists; analyses; studies; technology; programs; flow charts;
information regarding products or techniques;  strategies; or, any other
business information that relates in any manner to the actual or anticipated
business of Pier 1, and which they have not intentionally disclosed to its
competitors or to the general public.

 

The obligations set forth herein shall be in addition to any other
confidentiality obligations that Bhargav Shah may have to Pier 1.

 

7.Intentionally Deleted.

 

8.Bhargav Shah shall not make any untrue, misleading, or disparaging statements,
or comments concerning Pier 1 to any nongovernmental entity.  The commitments in
this paragraph and in other paragraphs of this Agreement will not limit or
prohibit Bhargav Shah from testifying truthfully, or providing truthful
information in connection with any pending or threatened legal
proceeding.  Further, nothing in this paragraph or in any other paragraph of
this Agreement prohibits Bhargav Shah from reporting possible violations of
federal, state, or local law or regulation to any governmental agency or entity,
including, but not limited to, the United States Department of Justice, the
Securities and Exchange Commission, Congress, and/or any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions or other provisions of federal, state, or local law or regulation.
Bhargav Shah does not need the prior authorization of Pier 1 to make any such
reports or disclosures and he is not required to notify Pier 1 that he has made
such reports or disclosures.

 

9.Bhargav Shah agrees to cooperate with Pier 1 at such reasonable times and
places as may be reasonably requested, and to provide all information that may
be reasonably requested with respect to any matter involving his present or
former relationship with Pier 1, the work he has

 

--------------------------------------------------------------------------------

 

performed for Pier 1, or present or former employees, so long as such requests
do not unreasonably interfere with any other job or significant personal
activity in which he is engaged. This specifically includes Bhargav Shah’s
assistance in regulatory inquiries, investigations and litigation matters,
including depositions and/or court appearances in connection therewith, which
may include appearances in other states. Pier 1 will make every effort to
schedule these matters at times and locations convenient for Bhargav Shah should
they arise. Pier 1 will reimburse Bhargav Shah for reasonable expenses, such as
telephone, travel, lodging, and meal expenses he incurs at the request of Pier
1, consistent with Pier 1’s generally applicable policies for employee
expenses.  

 

10.Any inquiry into Bhargav Shah's professional history and separation from Pier
1 shall be directed to The Work Number, which shall disclose name, most recent
hire date, separation date, total time with Pier 1, most recent job title, job
status, rate of pay, gross earnings for current year to date, and gross earnings
for the last two years in response to requests for employment verification.

 

11.This Agreement is not renewable, may not be modified, and may not be extended
beyond the period described below, except by a written document signed by
Bhargav Shah and the Senior Vice President‑Human Resources of the managing
trustee of Pier 1 Services Company.

 

12.This Agreement represents and encompasses the entire agreement between the
parties and supersedes all prior and contemporaneous (whether written or oral)
negotiations, representations, agreements and understandings.

 

13.This Agreement shall be governed by the laws of the State of Texas.  Should a
lawsuit be filed to enforce the terms of this Agreement, venue shall lie
exclusively in the courts located in Tarrant County, Texas.

 

14.It is the intention of the parties that neither this Agreement nor any part
thereof is admissible in any administrative or judicial proceeding other than
one to enforce the terms of this Agreement.

 

15.Bhargav Shah represents that he is being given at least twenty-one (21) days
to consider this Agreement before signing it, and further, that he is advised in
writing to consult with an attorney before signing it.

 

16.Bhargav Shah may revoke or rescind this Agreement during the seven (7) day
period following the date of execution of this Agreement by Bhargav Shah (the
"Revocation Period").  This Agreement shall not become effective nor enforceable
during the Revocation Period.  Should Bhargav Shah decide to revoke or rescind
this Agreement during the Revocation Period, then he must do so by serving
written notice to Pier 1 Services Company by facsimile at _____, Attn: Legal
Department.

 

17.Bhargav Shah acknowledges that the injury Pier 1 will suffer in the event of
his breach of any covenant or agreement set forth in Paragraphs 6 or 8 herein
cannot be compensated by monetary damages alone, and Bhargav Shah therefore
agrees that Pier 1, in addition to and without limiting any other remedies or
otherwise, shall have the right to obtain an injunction against Bhargav Shah.

 

 

--------------------------------------------------------------------------------

 

18.Should any clause, sentence, provision, paragraph or part of this Agreement
for any reason whatsoever, be adjudged by any court of competent jurisdiction,
or be held by any other competent authority having jurisdiction, to be invalid,
unenforceable, or illegal, such judgment or holding shall be confined in its
operation to the clause, sentence, provision, paragraph or part of this
Agreement directly involved, and the remainder of this Agreement shall remain in
full force and effect.

 

19.Bhargav Shah represents that he fully understands that he may consult with
his personal attorney regarding this Agreement and has done so to the extent, if
at all, that he deems appropriate.  Bhargav Shah warrants that he has had a
reasonable period of time to review this Agreement, that he has carefully read
and fully understands all of the provisions and effects of this Agreement and
that he has voluntarily executed it in the space provided below.  Bhargav Shah
further warrants and represents that the severance benefit described in this
Agreement is an exchange of consideration or value to which he is not otherwise
entitled.

 

20.If Bhargav Shah should breach any term of the Agreement, any delay by Pier 1
in enforcing the Agreement shall not be deemed a waiver or acceptance.  No
waiver shall bind Pier 1 unless supported by consideration, executed in writing
by the party to be bound, and delivered by an authorized officer or agent.

 

21.This Agreement shall be fairly construed based on its language and without
regard to the author of the language.

 

 

Pier 1 Services Company,

 

a Delaware statutory trust

 

 

 

 

By:

Pier 1 Holdings, Inc.,

 

 

a Delaware corporation,

 

 

its managing trustee

 

 

 

/s/ Bhargav Shah

 

 

 

Bhargav Shah

 

 

 

By:

/s/ Christine C. Murray

 

Printed

 

 

Name:

Christine C. Murray

 

 

 

 

Its:

Senior Vice President,

 

 

Human Resources & CHRO

 

 

 

Date:

12/20/2018

 

Date:

12/21/18

 

 

 

Please return your signed Severance Agreement to:

 

Pier 1 Imports

 

 

Attn: Christine C. Murray

 

 

100 Pier 1 Place

 

 

Fort Worth, Texas 76102

 

 

 

 